Opinion by
Johnson, J.
At the trial it was stipulated that the merchandise, issues, and facts herein are similar in all material respects to those involved in. United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and; that three cases of cognac reported by the inspector as manifested, not found,, were not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited it was held that duty and internal revenue tax are not assessable upon such portions of the merchandise as were reported by the inspector as not landed, not found. The protest was sustained to this extent.